Citation Nr: 0620747	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-28 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depressive disorder. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In March 2005, 
the Board remanded for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's previous remand instructed the RO to obtain a VA 
psychiatric examination of the veteran.  That was 
accomplished.  However, it was also requested that the 
examiner render an opinion as to whether it is more likely 
than not, at least as likely as not, or less likely than not 
that any current depressive disorder is related is related to 
the veteran's service.  The remand also instructed the 
examiner to set forth in detail all findings, reasons, and 
bases.  That was not done.  While the August 2004 VA 
examination report noted that the claims folder was reviewed 
prior to examination, there was no discussion of information 
from the claims folder.  The examiner provided the following 
opinion:  "The information the veteran provided suggests 
that it is more likely than not that his depression began in 
the military."  The examiner failed to provide any basis the 
opinion as required by the Board remand and did not cite to 
any objective evidence in the claims folder to support it.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the likely etiology of his 
psychiatric disability.  Based on review 
of the claims folder, including the 
service personnel records and the August 
2005 examination report, the examiner 
should indicate whether it is as likely, 
more likely, or less likely than not that 
the depressive disorder is related to the 
veteran's period of service.  A complete 
rationale for all opinions expressed must 
be provided.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a depressive disorder.  If 
the benefit requested on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant action 
taken on the claim.  A reasonable period 
of time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


